

REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 4th day of June, 2007 by and among Osteologix, Inc., a Delaware
corporation (the “Company”), and the “Holders” executing this Agreement and
named in that certain Purchase Agreement by and among the Company and the
Holders dated the date hereof (the “Purchase Agreement”).
 
The parties hereby agree as follows:
 
1. Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City and San Francisco, California are open for the general transaction
of business.
 
“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share, and any securities into which such shares may hereinafter be
reclassified.
 
“Holders” shall mean collectively, the Purchasers and Nordic.
 
“Major Purchaser” shall mean any Holder (other than Nordic) that purchased more
than 300,000 Units pursuant to the Purchase Agreement. For purposes of this
Agreement, the Shares purchased by a Holder shall include the Shares of all of
its related persons that have also purchased Shares under the Purchase
Agreement.
 
“Nordic” means Nordic Biotech K/S, a Danish limited partnership, Nordic Biotech
Advisors and their respective successors and assigns or permitted transferees
who are subsequent holders of Registrable Securities.
 
“Purchasers” shall mean the Purchasers identified in the Purchase Agreement
(other than Nordic) and any successor and assigns or permitted transferee of any
Purchaser who is a subsequent holder of any Registrable Securities.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
Prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 

--------------------------------------------------------------------------------


 
“Registrable Securities” shall mean (i) the Shares, and (ii) any other
securities issued or issuable with respect to or in exchange for the Shares;
provided, that, a security held by Holder shall cease to be a Registrable
Security upon (A) a sale by such Holder pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by
such Purchaser pursuant to Rule 144(k).
 
“Registration Statement” shall mean any registration statement or statements of
the Company filed under the 1933 Act and (in each case) the Prospectus that
covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement (including each of the Registration Statements
referred to in Section 2), amendments and supplements to each such Registration
Statement and Prospectus, including pre- and post-effective amendments, all
exhibits and all material filed and incorporated by reference or deemed to be
incorporated by reference in each such Registration Statement.
 
“Required Holders” means the Holders holding a majority of the Registrable
Securities.
 
“Required Purchasers” mean the Purchasers holding a majority of the Registrable
Securities then owned by the Purchasers.
 
“Rule 401”, “Rule 415”, “Rule 416”, “Rule 429” and “Rule 461” mean Rule 401,
Rule 415, Rule 416, Rule 429 and Rule 461, respectively, each as promulgated by
the SEC pursuant to the 1933 Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule.
 
“SEC” means the U.S. Securities and Exchange Commission.” 
 
“Shares” means the shares of Common Stock issued to the Purchasers and Nordic
pursuant to the Purchase Agreement or issued or issuable to the Purchasers and
Nordic upon the exercise, conversion or exchange of any securities issued
pursuant to the Purchase Agreement including any Warrant Shares issued or
issuable to the Purchasers and Nordic pursuant to the exercise of the Warrants
(as well as any shares of Common Stock issued or issuable to the Purchasers and
Nordic upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing).
 
“Warrant” means the Warrants to purchase Common Stock issued to the Purchasers
pursuant to the Purchase Agreement and any amendments thereof.
 
“Warrant Shares” means the shares issued or issuable pursuant to the Warrants.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------


 
2. Registration.
 
(a)  Initial Registration Statement . Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than five (5) Business Days after the filing of the
Company’s Quarterly Report on Form 10-QSB for the fiscal quarter ended June 30,
2007 (the “SB-2 Filing Deadline”), the Company shall prepare and file with the
SEC a Registration Statement covering the resale by the Purchasers of all
Registrable Securities then held by the Purchasers to be made on a continuous
basis pursuant to Rule 415. Such Registration Statement shall be on Form SB-2
(the “SB-2 Registration Statement”) or other appropriate form in accordance
herewith and shall include the plan of distribution attached hereto as Exhibit A
(except as otherwise directed by the Purchasers). Such SB-2 Registration
Statement also shall cover, to the extent allowable under the 1933 Act
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such SB-2 Registration Statement shall
not include any shares of Common Stock or other securities for the account of
Nordic and any other holder without the prior written consent of the Required
Purchasers, except for shares of Common Stock held by the Company’s stockholders
(other than Nordic) having “piggyback” registration rights expressly set forth
in registration rights agreements entered into by the Company prior to the date
hereof. A copy of the initial filing of the Registration Statement (and each
pre-effective amendment thereto) shall be provided to the Purchasers and their
counsel at least three (3) business days prior to filing. If the SB-2
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the SB-2 Filing Deadline (or if it is filed without giving
the Purchasers the opportunity to review and comment on the same as required
above, the Company shall not be deemed to have satisfied such filing
requirement) and, then in addition to any other rights each Purchaser may have
hereunder or under applicable law, the Company will pay (i) an amount in cash to
each Purchaser, as partial liquidated damages and not as a penalty, equal to
1.5% of the aggregate purchase price paid for Registrable Securities by such
Purchaser pursuant to the Purchase Agreement up to a maximum amount of all
liquidated damages payable under this Agreement to any Purchaser of 10% of the
purchase price paid for Registrable Securities by such Purchaser pursuant to the
Purchase Agreement and (ii) for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which the SB-2 Registration Statement
has not been filed or reviewed pursuant to the terms hereof an amount in cash to
each Purchaser, as partial liquidated damages and not as a penalty, equal to
1.5% of the aggregate purchase price paid for Registrable Securities by such
Purchaser pursuant to the Purchase Agreement up to a maximum amount of all
liquidated damages payable under this Agreement to any Purchaser of 10% of the
purchase price paid for Registrable Securities by such Purchaser pursuant to the
Purchase Agreement. The amounts payable as partial liquidated damages pursuant
to this paragraph shall be paid within three (3) Business Days of the SB-2
Filing Deadline and monthly thereafter within three (3) Business Days of the
last day of each month following the commencement of the SB-2 Filing Deadline
until the SB-2 Registration Statement has been reviewed by the Purchasers and
filed with the SEC as required herein. If the Company fails to pay any partial
liquidated damages pursuant to this section in full within seven calendar days
after the date payable, the Company will pay interest thereon at a rate of 18%
per annum (or such lesser amount that is permitted to be paid by applicable law)
to the Purchaser, accruing daily from the date such payments are due until such
amounts, plus all such interest thereon, are paid in full. Payments to be made
pursuant to this Section 2(a)(i) shall apply on a daily pro-rata basis for any
portion of a month prior to the review and filing of the Registration Statement
required herein. All payments shall be in immediately available cash funds.
 
(b) Registration by Nordic. At any time after the date that is the later of (i)
one hundred eighty (180) days after the closing of the purchase and sale of the
securities contemplated by the Purchase Agreement or (ii) thirty (30) days after
the effectiveness of the SB-2 Registration Statement filed in accordance with
Section 2(a) herein, Nordic may request, no more than one time, that the Company
shall prepare and file with the SEC, a Registration Statement covering the
resale by Nordic of all Registrable Securities then held by Nordic to be made on
a continuous basis pursuant to Rule 415. Such Registration Statement shall be on
Form SB-2 or other appropriate form in accordance herewith and shall include the
plan of distribution attached hereto as Exhibit A (except as otherwise directed
by Nordic). Notwithstanding the foregoing, (i) if the board of directors of the
Company determines in good faith that any such registration would be materially
detrimental to the Company, the Company may defer such registration for no more
than ninety (90) days in any twelve (12) month period.
 
3

--------------------------------------------------------------------------------


 
(c) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable out-of-pocket fees and expenses of one counsel to all Major
Purchasers (which fees and expenses shall not exceed $15,000) and the Major
Purchasers’ reasonable out-of-pocket expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.
 
(d) Additional Registration Statements.


In the event that the Company is unable to register for resale under Rule 415
all of the Registrable Securities held by the Purchasers in connection with the
Registration Statement filed by the Company under section 2(a) or Nordic  in
connection with any demand related to its Registrable Securities under section
2(b) on a single Registration Statement in accordance with the above referenced
provisions of this Agreement due to limits imposed by the SEC’s current
interpretation of Rule 415, then notwithstanding anything to the contrary
contained herein, the Company covenants that as soon as it is permitted to do so
by the SEC, that it will prepare and file with the SEC such additional
Registration Statements registering, in each case, Registrable Securities held
by the Purchasers or Nordic, as the case may be, that were omitted from the
initial Registration Statement filed pursuant to Section 2(a) or 2(b) hereof and
to use its reasonable best efforts to cause such Registration Statements to be
declared effective as promptly as possible.
 
4

--------------------------------------------------------------------------------


 
(e)  Effectiveness.
 
(i) The Company shall use commercially reasonable efforts to have the
Registration Statement(s) declared effective as soon as practicable (including
filing with the SEC a request for acceleration of its effectiveness in
accordance with Rule 461 within five (5) Business Days of the date that the
Company is notified (orally or in writing, whichever is earlier) by the staff of
the SEC that a Registration Statement will not be reviewed, or not be subject to
further review), with respect to the initial SB-2 Registration Statement filed
pursuant to Section 2(a) hereof, but in any event no later than November 14,
2007. The Company shall notify the Purchasers or Nordic by facsimile or e-mail
as promptly as practicable, and in any event, within twenty-four (24) hours,
after any Registration Statement is declared effective and shall simultaneously
provide the Purchasers or Nordic with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby. If (A) the SB-2 Registration Statement is not declared effective by the
SEC prior to the earlier of five (5) Business Days after the staff of the SEC
shall have informed the Company (orally or in writing, whichever is earlier)
that such Registration Statement will not be reviewed by the staff of the SEC or
not be subject to further review or November 14, 2007 or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Purchaser to sell
the Registrable Securities covered thereby due to market conditions and except
as excused pursuant to Section 2(e)(ii) below, then, in addition to any other
rights each Purchaser may have hereunder or under applicable law, the Company
will pay (i) an amount in cash to each Purchaser, as partial liquidated damages
and not as a penalty, equal to 1.5% of the aggregate purchase price paid for
Registrable Securities by such Purchaser pursuant to the Purchase Agreement up
to a maximum amount of all liquidated damages payable under this Agreement to
any Purchaser of 10% of the purchase price paid for Registrable Securities by
such Purchaser pursuant to the Purchase Agreement and (ii) for each 30-day
period or pro rata for any portion thereof following the occurrence of an event
set forth in any of (A) or (B) above an amount in cash to each Purchaser, as
partial liquidated damages and not as a penalty, equal to 1.5% of the aggregate
purchase price paid for Registrable Securities by such Purchaser pursuant to the
Purchase Agreement up to a maximum amount of all liquidated damages payable
under this Agreement to any Purchaser of 10% of the purchase price paid for
Registrable Securities by such Purchaser pursuant to the Purchase Agreement. The
amounts payable as partial liquidated damages pursuant to this paragraph shall
be paid within three (3) Business Days of the occurrence of an event set forth
in any of (A) or (B) above and monthly thereafter within three (3) Business Days
of the last day of each month following the occurrence of an event set forth in
any of (A) or (B) above until such events are cured. The amounts payable as
partial liquidated damages pursuant to this paragraph shall be paid within three
(3) Business Days of the occurrence of an event set forth in any of (A) or (B)
above and monthly thereafter within three (3) Business Days of the last day of
each month following the occurrence of an event set forth in any of (A) or (B)
above until such occurrence has been cured. If the Company fails to pay any
partial liquidated damages pursuant to this section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 18%
per annum (or such lesser amount that is permitted to be paid by applicable law)
to the Purchaser, accruing daily from the date such payments are due until such
amounts, plus all such interest thereon, are paid in full. Such payments shall
be made to each Purchaser in immediately available cash funds. For purposes of
the obligations of the Company under this Agreement, except in the case of any
Purchasers who elect in writing not to have its Registrable Securities included
in the Registration Statement, no Registration Statement shall be considered
“effective” with respect to any Registrable Securities unless such Registration
Statement lists the Purchasers of such Registrable Securities as “Selling
Stockholders” and includes such other information as is required to be disclosed
with respect to such Purchasers to permit them to sell all of their Registrable
Securities pursuant to such Registration Statement.
 
(ii) For not more than fifteen (15) consecutive days or for a total of not more
than thirty days in any twelve (12) month period, the Company may delay the
disclosure of material non-public information concerning the Company, by
suspending the use of any Prospectus included in any registration contemplated
by this Section or by delaying any post-effective amendment to the Form SB-2
Registration Statement, if such disclosure at the time is not, in the good faith
opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Purchasers or
Nordic in writing of the existence of (but in no event, without the prior
written consent of a Purchaser or Nordic, shall the Company disclose to such
Purchaser or Nordic any of the facts or circumstances regarding) an Allowed
Delay, (b) advise the applicable Holders in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
 
5

--------------------------------------------------------------------------------


 
3. Company Obligations. The Company will use all reasonable efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible (but
subject to Section 2(e)(ii)):
 
(a)  use all reasonable efforts to cause such Registration Statement to become
effective and, to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold pursuant to Rule 144(k) (the “Effectiveness Period”) and
advise the Purchasers in writing when the Effectiveness Period has expired;
 
(b)  (i) prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the Prospectus as may be necessary
to keep such Registration Statement effective for the Effectiveness Period; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably practicable to any comments
received from the Commission with respect to such Registration Statement or any
amendment thereto and, as promptly as reasonably practicable, upon request,
provide the Purchasers true and complete copies of all correspondence from and
to the Commission relating to such Registration Statement; and (iv) comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered by such Registration Statement;
 
(c)  use all reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
 
(d)  prior to any resale of Registrable Securities, use all reasonable efforts
to register or qualify or cooperate with the Purchasers and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Purchasers and do any and all other commercially reasonable
acts or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(d), or (iii)
file a general consent to service of process in any such jurisdiction;
 
6

--------------------------------------------------------------------------------


 
(e)  use all reasonable efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market (including the OTC-BB) on which similar
securities issued by the Company are then listed or traded;
 
(f)  promptly notify the Purchasers and/or Nordic, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act (including during any period when the Company is in compliance with Rule
172), upon discovery that, or upon the happening of any event as a result of
which, the Prospectus included in a Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and at the request
of any such holder, promptly prepare, file with the SEC pursuant to Rule 172 and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(g)  promptly notify the Purchasers and/or Nordic (i) of any request by the
Commission or any other Federal or state governmental authority during the
period of effectiveness of each Registration Statement for amendments or
supplements to such Registration Statement or Prospectus or for additional
information; (ii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein; and
 
(h) With a view to making available to the Purchasers and Nordic the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act (whether or not such
reports and other documents are required to be filed under the 1934 Act); and
(iii) furnish to each Purchaser and Nordic upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
and (B) such other information as may be reasonably requested in order to avail
such Purchaser or Nordic of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.


7

--------------------------------------------------------------------------------


 
(i) The Company represents and warrants that (A) since December 31, 2006 through
the date of this Agreement, it has filed with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act and (B)
neither the Company nor any of its consolidated or unconsolidated subsidiaries
have, since the end of the last fiscal year for which certified financial
statements of the Company and its consolidated subsidiaries were included in a
report filed pursuant to Section 13(a) or 15(d) of the 1934 Act through the date
of this Agreement: (1) failed to pay any dividend or sinking fund installment on
preferred stock; or (2) defaulted (x) on any installment or installments on
indebtedness for borrowed money, or (y) on any rental on one or more long term
leases, which defaults in the aggregate are material to the financial position
of the Company and its consolidated and unconsolidated subsidiaries, taken as a
whole.


4. Information The Company shall not disclose material nonpublic information to
the Purchasers, or to advisors to or representatives of the Purchasers, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Purchasers, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Purchaser wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.


5. Obligations of the Holders.
 
(a)  Each Holder shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten (10) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Holder of the information the Company requires from such
Holder if such Holder elects to have any of the Registrable Securities included
in the Registration Statement. A Holder shall provide such information to the
Company at least three (3) Business Days prior to the first anticipated filing
date of such Registration Statement if such Holder elects to have any of the
Registrable Securities included in the Registration Statement.
 
(b)  Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
 
(c)  Each Holder agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(e)(ii) or
(ii) the happening of an event pursuant to Section 3(f) hereof, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that a supplemented or amended prospectus has been filed
with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, the Holder shall deliver to the
Company or destroy (and deliver to the Company a certificate of destruction) all
copies in the Holder’s possession of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
 
6. Indemnification.
 
(a)  Indemnification by the Company. The Company will indemnify and hold
harmless each Holder and its officers, directors, members, partners, employees,
attorneys and agents, successors and assigns, and each other person, if any, who
controls such Holder within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iii)
any violation by the Company or its agents of any rule or regulation promulgated
under the 1933 Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (iv) any failure to register or qualify the Registrable Securities included
in any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on a Holder’s behalf and will reimburse such
Holder, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Holder or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
 
(b)  Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Holder to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Holder be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Holder in connection with any claim relating to this Section 6 and the amount of
any damages such Holder has otherwise been required to pay by reason of such
untrue statement or omission) received by such Holder upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
8

--------------------------------------------------------------------------------


 
(c)  Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
(d)  Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
9

--------------------------------------------------------------------------------


 
7. Miscellaneous.
 
(a)  Amendments and Waivers. This Agreement may be amended, modified or waived
only by a writing signed by the Company and the Major Purchasers.
 
(b)  Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.
 
(c)  Assignments and Transfers by Holders. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Holders and their
respective successors and assigns. A Holder may transfer or assign, in whole or
from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Holder to such
person, provided that (i) such Holder complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected and (ii) the transferee agrees in writing to be bound by
this Agreement as if it were a party hereto.
 
(d)  Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Holders, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Holders, after notice duly given by
the Company to each Holder.
 
(e)  Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f)  Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(g)  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h)  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
10

--------------------------------------------------------------------------------


 
(i)  Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(j)  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(k)  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(l) Obligations of Holders. The Company acknowledges that the obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. The
decision of each Holder to enter into to this Agreement has been made by such
Holder independently of any other Holder. The Company further acknowledges that
nothing contained in this Agreement, and no action taken by any Holder pursuant
hereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated hereby. Each Holder
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
11

--------------------------------------------------------------------------------


 
Each Holder has been represented by its own separate legal counsel in their
review and negotiation of this Agreement and with respect to the transactions
contemplated hereby. The Company has elected to provide all Holders with the
same terms and Agreement for the convenience of the Company and not because it
was required or requested to do so by the Holders. The Company acknowledges that
such procedure with respect to this Agreement in no way creates a presumption
that the Holders are in any way acting in concert or as a group with respect to
this Agreement or the transactions contemplated hereby or thereby.


[Signature pages follow]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

      The Company: OSTEOLOGIX, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name: Philip Young   Title: President and Chief Executive Officer

 
 Signature Page to Registration Rights Agreement
 
13

--------------------------------------------------------------------------------


 

      The Purchasers: BIOTECHNOLOGY VALUE FUND, L.P.  
   
   
  By:   BVF Partners, L.P., its general partner   By: BVF Inc., its general
partner

      By:    

--------------------------------------------------------------------------------

Mark N. Lampert, President

 
 Signature Page to Registration Rights Agreement
 
14

--------------------------------------------------------------------------------


 

       
BIOTECHNOLOGY VALUE FUND II, L.P.
 
   
   
  By:   BVF Partners, L.P., its general partner   By: BVF Inc., its general
partner

      By:    

--------------------------------------------------------------------------------

Name: Mark N. Lampert   Title: President

 
Signature Page to Registration Rights Agreement


15

--------------------------------------------------------------------------------


 

       
BVF INVESTMENTS, L.L.C.
 
   
   
  By:   BVF Partners, L.P., its manager   By: BVF Inc, its general partner

      By:    

--------------------------------------------------------------------------------

Name: Mark N. Lampert   Title: President

 
Signature Page to Registration Rights Agreement

16

--------------------------------------------------------------------------------


 

       
INVESTMENT 10, L.L.C.
 
   
   
  By:   BVF Partners, L.P., its attorney-in-fact   By: BVF Inc., its general
partner

      By:    

--------------------------------------------------------------------------------

Name: Mark N. Lampert   Title: President

 
Signature Page to Registration Rights Agreement


17

--------------------------------------------------------------------------------


 

        Goldman Sachs Intl  
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 
Signature Page to Registration Rights Agreement
 
18

--------------------------------------------------------------------------------


 

       
NORDIC BIOTECH K/S
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
 
Title:

 
Signature Page to Registration Rights Agreement

19

--------------------------------------------------------------------------------


 
Signature Page to Registration Rights Agreement

20

--------------------------------------------------------------------------------


 
Signature Page to Registration Rights Agreement
 
21

--------------------------------------------------------------------------------


 
Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:



· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


· block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


· an exchange distribution in accordance with the rules of the applicable
exchange;


· privately negotiated transactions;


· short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;


· through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


· broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and


· a combination of any such methods of sale.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


22

--------------------------------------------------------------------------------


 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


23

--------------------------------------------------------------------------------


 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.


24

--------------------------------------------------------------------------------


 